United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1515
                                    ___________

Rita A. Hogan,                        *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
Kenneth S. Apfel, Commissioner of     *
Social Security,                      *
                                      *
             Appellee.                *
                                 ___________

                              Submitted: December 13, 2000

                                   Filed: February 12, 2001
                                    ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD, and HANSEN,
      Circuit Judges.
                             ___________

WOLLMAN, Chief Judge.

      Rita Hogan appeals the district court’s1 judgment affirming the final decision of
the Commissioner of Social Security concluding that she is not entitled to Social
Security Disability Insurance benefits. We affirm.



      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
                                           I.

       Hogan filed a claim for disability insurance benefits on February 3, 1997,
alleging that she had become disabled on January 8, 1996. She alleged that her
disability was the result of a variety of impairments, primarily consisting of Cushing’s
syndrome due to a benign adrenal gland tumor and fibromyalgia, and also including
non-insulin dependent diabetes, hypertension, mitral valve prolapse, post-menopausal
hormonal replacement, slight depression, and a back injury that required surgery.
Hogan, who is a registered nurse, was last employed as a general duty nurse.

       The Social Security Administration denied Hogan’s application initially and
again on reconsideration. Hogan then requested and received a hearing before an
administrative law judge (ALJ). The ALJ evaluated Hogan’s claim according to the
five-step sequential analysis prescribed by the social security regulations. 20 C.F.R.
§§ 404.1520(a-f); see also Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987) (describing
five-step analysis). The ALJ determined that Hogan had not engaged in substantial
gainful activity since the alleged onset date, that she suffered from fibromyalgia,
Cushing’s syndrome, diabetes, hypertension, affective disorder, adrenal gland tumor
(benign), bradycardia/tachycardia, angioedema, mitral valve prolapse, and high
cholesterol, and that the combination of those impairments was severe but did not meet
the criteria found in the Listing of Impairments.2 The ALJ also found that Hogan was
“less than fully credible” with respect to her subjective complaints, including pain, and
that she retained the residual functional capacity to perform work as a director of
nursing or as a quality assurance coordinator, jobs that she had performed in the
previous fifteen years. The ALJ therefore did not consult a vocational expert before
determining that Hogan is not disabled as defined in the Social Security Act.


      2
       Hogan’s medical records reflect her doctors’ opinions that, after recent surgeries
to correct her back injury and remove her adrenal gland tumor, her back pain and
Cushing’s syndrome and possibly her hypertension and diabetes will disappear.

                                          -2-
       In support of her claim, Hogan submitted medical records from her treating
physician, Dr. Donald Brockman. At her request, Dr. Brockman also completed a
medical source statement, a checklist evaluation of disability level, for submission to
the ALJ. A similar checklist was completed by a consulting physician based on Dr.
Brockman’s records regarding Hogan’s care. Hogan also submitted a report from
Joyce R. Tinsley, Ph.D., who had conducted a psychological evaluation as a result of
an incident in which Hogan diverted Demerol from patients to her husband, who
experiences ongoing pain as the result of a work-related accident. Also submitted were
emergency room records from occasions during which Hogan suffered significant
swelling of her tongue and face, apparently due to an allergic reaction to medication,
and medical records from Dr. Kay Sila, who treated Hogan’s back injury and joint pain.
In addition, Hogan submitted a letter from her daughter.

                                          II.

       On appeal, Hogan contends that the ALJ erred in evaluating the extent of her
disability, that he wrongly determined that she was able to perform her past relevant
work, and that he should thus have called a vocational expert to determine whether
Hogan was able to perform work in the national economy. Specifically, she argues that
the ALJ erred by failing to give controlling weight to the medical source statement
submitted by Dr. Brockman, her treating physician, and by finding that Hogan herself
was not fully credible regarding the extent of her pain and the limitations it placed on
her activities.

             Our role on review is to determine whether the Commissioner’s
      findings are supported by substantial evidence on the record as a whole.
      Substantial evidence is less than a preponderance, but is enough that a
      reasonable mind would find it adequate to support the Commissioner’s
      conclusion. In determining whether existing evidence is substantial, we
      consider evidence that detracts from the Commissioner’s decision as well
      as evidence that supports it. We may not reverse the Commissioner’s

                                          -3-
      decision merely because substantial evidence supports a contrary
      outcome.

Prosch v. Apfel, 201 F.3d 1010, 1012 (8th Cir. 2000) (internal quotations and citations
omitted).

       An ALJ’s failure to consider or discuss a treating physician’s opinion that a
claimant is disabled is error when the record contains no contradictory medical opinion.
Black v. Apfel, 143 F.3d 383, 386 (8th Cir. 1998). A treating physician’s opinion is
due “controlling weight” if that opinion is “‘well-supported by medically acceptable
clinical and laboratory diagnostic techniques and is not inconsistent with the other
substantial evidence in the record.’” Prosch, 201 F.3d at 1012-13 (quoting 20 C.F.R.
§ 404.1527(d)(2)). Although a treating physician’s opinion is entitled to great weight,
it does not automatically control or obviate the need to evaluate the record as whole.
Id. at 1013. The ALJ may discount or disregard such an opinion if other medical
assessments are supported by superior medical evidence, or if the treating physician has
offered inconsistent opinions. Id.

        The ALJ reviewed Dr. Brockman’s records of Hogan’s treatment, as well as his
medical source statement and the opinion of the state’s consulting physician, and
expressly discounted the medical source statement. In the medical source statement,
Dr. Brockman indicated that Hogan’s functioning was severely restricted by her
disability: she could lift less than ten pounds; could stand, walk or sit for no more than
twenty minutes at a time, and no more than one hour total per day; needed to lie down
for thirty-minute intervals eight times per day; and had a limited ability to push, pull,
balance, stoop, climb, kneel, crouch, or crawl. None of these restrictions appear
elsewhere in his treatment records for Hogan. In contrast, based on a review of
Hogan’s medical records, the consulting doctor concluded that Hogan could lift twenty
pounds; stand, walk, or sit for approximately six hours per day; and had an unlimited
capacity to push and pull.

                                           -4-
      The ALJ found that the limitations detailed in the medical source statement
“stand alone, and these limitations were never mentioned in [Dr. Brockman’s]
numerous records of treatment . . . nor are they supported by any objective testing or
reasoning which would indicate why the claimant’s functioning need be so restricted.”
Moreover, the ALJ observed that Hogan’s condition was repeatedly described in Dr.
Brockman’s notes as “mild,” that records from Hogan’s other physicians indicate that
her condition was being controlled by medication, and that the weight of the medical
evidence was more in keeping with the restrictions described by the consulting
physician. Accordingly, we conclude that the ALJ did not err in discounting the
inconsistent and unsupported portions of Dr. Brockman’s medical source statement.3

       Hogan also contends that the ALJ erred in his assessment of the credibility of her
subjective assessments of her pain. As is often true in disability cases, the question
was not whether Hogan was experiencing pain, but rather the severity of her pain. “In
analyzing a claimant’s subjective complaints of pain, an ALJ must examine: (1) the
claimant’s daily activities; (2) the duration, frequency, and intensity of the pain; (3)
dosage, effectiveness, and side effects of medication; (4) precipitating and aggravating
factors; and (5) functional restrictions.” Black, 143 F.3d at 386; Polaski v. Heckler,
739 F.2d 1320, 1322 (8th Cir. 1984). “The ALJ may discount subjective complaints
of pain if inconsistencies are apparent in the evidence as a whole.” Black, 143 F.3d at
386. “If an ALJ explicitly discredits a claimant’s testimony and gives a good reason
for doing so, we will normally defer to that judgment.” Dixon v. Sullivan, 905 F.2d
237, 238 (8th Cir. 1990).




      3
        Hogan also contends that Dr. Brockman’s opinion was entitled to greater weight
as the opinion of a specialist. We question the basis of this argument, as Dr. Brockman
is identified in several places in the record as a general practitioner. In any event, we
decline to consider this argument, as it appears that it was not raised before the ALJ,
the Appeals Council, or the district court.

                                          -5-
       The ALJ determined that Hogan was not “fully credible” on the extent of her
pain because her treatment was not consistent with the amount of pain she described
at the hearing, because the level of pain she described varied among her medical
records with different physicians, because the time between her doctor’s visits did not
indicate that she was suffering from severe pain, because she was apparently engaging
in hobbies and household activities inconsistent with her alleged pain, and because the
closeness in time of her reprimand for diverting medication to her ceasing to work cast
doubt on her assertion that she quit her job because of pain and side effects from her
pain medication. Our review of the record satisfies us that these factors are more than
a sufficiently “good reason” to defer to the ALJ’s credibility assessment. See Black,
143 F.3d at 386 (upholding finding that claimant was not credible where course of
treatment and daily activities did not support claimed pain); Barrett v. Shalala, 38 F.3d
1019, 1023 (8th Cir. 1994) (upholding finding that claimant’s reported pain was not
credible where unsupported by medication history and evidence suggested claimant
stopped working because of lay-offs, rather than disability); Russell v. Sullivan, 950
F.2d 542, 545 (8th Cir. 1991) (upholding finding that claimant’s reported pain was not
credible where claimant’s statements to medical professionals were inconsistent). Nor
does the letter from Hogan’s daughter, which essentially restates the claims of pain
made by Hogan, alter our opinion. See Black, 143 F.3d at 387 (ALJ “equally
empowered” to reject cumulative, lay testimony of claimant’s parents as to her pain).

      Hogan’s argument that a vocational expert should have been employed is entirely
dependent on her argument that the ALJ erred in finding that she retained sufficient
residual functional capacity to perform her past relevant work. “Under the five-step
analysis of social security cases, when a claimant can perform his past relevant work,
he is not disabled. Once this decision is made . . . the services of a vocational expert
are not necessary.” Gaddis v. Chater, 76 F.3d 893, 895 (8th Cir. 1996) (internal
citations omitted). Because we conclude that the ALJ’s determination of the extent of
Hogan’s disability is supported by substantial evidence, we likewise conclude that no
vocational expert was required.

                                          -6-
The judgment is affirmed.

A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -7-